                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 18-09640 JEM                                        Date   February 11, 2020
 Title          Productos Agricolas Del Campo L M SA v. Smart Produce Imports, Inc., et
                al.



 Present: The Honorable        JOHN E. MCDERMOTT, UNITED STATES MAGISTRATE JUDGE

                  S. Lorenzo
                 Deputy Clerk                                  Court Reporter / Recorder
 Proceedings:         (IN CHAMBERS) ORDER RE MOTION FOR DEFAULT JUDGMENT
                      AGAINST DEFENDANT SMART PRODUCE IMPORTS, INC. (Dkt.
                      Nos. 85, 90 and 92)


      The Court issues this Order to Defendant Smart Produce Imports, Inc. to Show Cause
why default judgment should not be entered against it. The Court will enter a default judgment
against Defendant if no appearance or opposition is filed by February 21, 2020.




cc: Parties
                                                                                      :
                                                Initials of Preparer                slo




CV-90 (10/08)                        CIVIL MINUTES - GENERAL                               Page 1 of 1
